Case 6:20-cv-00061-SEH Document 2 Filed 08/12/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
CASEY LEE TURK,
CV-20-61-H-SEH
Petitioner,
VS. ORDER

BROADWATER COUNTY JAIL,
MONTANA STATE PRISON

Respondents.

 

 

This case is before the Court on a state pro se petition filed by Casey Lee
Turk. Habeas corpus relief under 28 U.S.C. § 2241 is sought.! The petition is
denied.
L Turk’s Federal Habeas Petition

Turk asserts he is being held in the Broadwater County Jail on a no bond
probation/parole warrant issued by the Montana Probation and Parole Office in
Butte.? He claims he was not served with a copy of the purported violations within

72-hours, that he was not provided a hearing within five days, and that the

 

' See Doc. 1.

2 See Id. at 1.
Case 6:20-cv-00061-SEH Document 2 Filed 08/12/20 Page 2 of 4

Montana state “incentives and interventions grid” was not applied in his case.*
Release is sought.’ In the alternative, Turk requests the state be required to utilize
the “incentives and interventions grid” in his case and provide a hearing during
which Turk is allowed to speak and advocate on his own behalf.°

Turk’s filing declares he is in custody as a result of a warrant for a purported
probation/parole violation issued by the Montana Department of Corrections. His
current supervision and custody stem from an underlying state court judgment of
conviction.® Turk cannot proceed under 28 U.S.C. § 2241.’

28 U.S.C. § 2254 provides the sole remedy for any challenge to detention for
one in custody by reason of a state court judgment.’ Turk’s petition does not
identify a cognizable federal claim. Relief under 28 U.S.C. § 2254 has not been

shown.” An amended petition under § 2254 at this juncture would be futile.

 

3 See id. at 2, 6.
4 See Id. at 7.
> Id.

6 Turk has recent convictions out of Broadwater, Lewis and Clark, and Powell counties. See
https://app.mt.gov/conweb/Offender/2 136950 (accessed August 4, 2020).

7 See White v. Lambert, 370 F.3d 1002, 1006 (9" Cir. 2004), overruled on other grounds by
Hayward v. Marshall, 603 F.3d 546 (9" Cir. 2010) (en banc); see also Stow v. Murashige, 389
F.3d 880, 886 (9" Cir. 2004).

8 See White, 370 F.3d at 1009-10.

° See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (federal habeas corpus relief does not lie for
errors of state law).
. Case 6:20-cv-00061-SEH Document 2 Filed 08/12/20 Page 3 of 4

Moreover, a federal court may not grant a writ of habeas corpus brought by
an individual in custody on a state court judgment unless “the applicant has
exhausted the remedies available in the courts of the State.”!°
“The exhaustion-of-state-remedies doctrine, now codified
at 28 U.S.C. §§ 2254(b) and (c), reflects a policy of
federal-state comity, an accommodation of our federal
system designed to give the State an initial opportunity to

pass upon and correct alleged violations of its prisoners’
federal rights.”!!

The requirement of exhaustion of state remedies under 28 U.S.C. §§ 2254(b) and
(c) has not been satisfied.'? In addition, Turk has not pursued state court remedies
that may be available and that must be exhausted before seeking review in this
Court.!? Dismissal is without prejudice.
Il. Certificate of Appealability

Turk has not made “a substantial showing of the denial of a constitutional

right.”'* His petition presents no issues that are “debatable among jurists of

 

10 28 U.S.C. §2254(b)(1)(A).
'! Picard v. Connor, 404 U.S. 270, 275 (1971) (internal quotation marks and citation omitted).

12 See O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Davis v. Silva, 511 F.3d 1005, 1009
(9th Cir. 2008).

'3 See generally, Montana Supreme Court Docket: https://appecm.mt.gov/PerceptiveJ UDDocket/
(accessed August 4, 2020); See also O'Sullivan, 526 U.S. at 845; Rose v. Lundy, 455 U.S. 509
(1982).

14 98 U.S.C. § 2253(c)(2).
Case 6:20-cv-00061-SEH Document 2 Filed 08/12/20 Page 4 of 4

reason” or “adequate to deserve encouragement to proceed further.”!> A certificate
of appealability is denied.
ORDERED:
1. Turk’s Petition'® is DISMISSED without prejudice.
2. The Clerk of Court should be directed to enter judgment of dismissal.
3. A certificate of appealability is DENIED.

a
DATED this /& day of August, 2020.

bn, f keller

Sam E. Haddon ,
United States District Court Judge

 

 

'5 Lambright v. Stewart, 220 F.3d 1022, 1025 (9th Cir. 2000); see also Dixon v. Ryan 932 F.3d
789, 808 (9th Cir. 2019),

16 Doc. 1.
